NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 18 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STIRLING MORTIMER GLOBAL                         No. 13-15943
PROPERTY FUND PCC LIMITED,
                                                 D.C. No. 2:13-cv-00301-GMN-
              Plaintiff - Appellee,              NJK

  v.
                                                 MEMORANDUM*
RICHARD NEILL TREVOR ROBERTS,
a British citizen; et al.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                     Argued and Submitted November 5, 2013
                            San Francisco, California

Before: TASHIMA, W. FLETCHER, and NGUYEN, Circuit Judges.

       Richard Roberts, Jane Roberts, and Regal Property Holdings, Inc.

(“Appellants”) appeal the district court’s entry of a preliminary injunction (“PI”)

freezing certain assets and limiting their monthly expenses. We find no abuse of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
discretion and therefore affirm. Johnson v. Couturier, 572 F.3d 1076, 1078-79

(9th Cir. 2009).

      Appellants contend the district court lacked authority to grant the PI because

Stirling Mortimer Global Property Fund PCC Ltd. (“Stirling Mortimer”) does not

assert any equitable interest in, or claim to, the targeted property. Not so. Stirling

Mortimer’s operative complaint asserts a claim for imposition of a constructive

trust, which we have held to support injunctive relief. Thomas v. Rubin (In re

Focus Media, Inc.), 387 F.3d 1077, 1084-85 (9th Cir. 2004). Appellants’ reliance,

in this regard, on Grupo Mexicano de Desarollo S.A. v. Alliance Bond Fund, Inc.,

527 U.S. 308 (1999), is misplaced. As we have previously observed, Grupo

Mexicano concerned legal damages only, and does not prohibit issuance of

injunctive relief where, as here, plaintiff has pled claims for relief that are equitable

in nature. In re Focus Media, 387 F.3d at 1085.

      Appellants alternatively argue that the PI was wrongly issued because

Stirling Mortimer may move to stay proceedings, pending resolution of related

litigation in the United Kingdom. But Appellants have neglected to identify an

appropriate legal framework through which to assess this argument, or any

authority supporting the substance of their position that a motion to stay

undermines an earlier request for injunctive relief.


                                           2
      Further, we reject Appellants’ various challenges to the sufficiency of the

evidentiary record. Appellants maintain the district court placed too much weight

on Stirling Mortimer’s verified complaint, which included some hearsay. The

district court was permitted to consider the verified allegations as well as hearsay,

Johnson, 572 F.3d at 1083, and here its reliance on those materials was justified

because appellants (1) chose not to examine the witness who verified Stirling

Mortimer’s allegations, and (2) did not “substantially controvert” the averments

and instead merely issued a blanket denial of any wrongdoing. See, e.g., K-2 Ski

Co. v. Head Ski Co., 467 F.2d 1087, 1088-89 (9th Cir. 1972). Appellants’ other

attacks on the district court’s inquiry into the factual record likewise fail: the court

did not clearly err in tracing specific assets to the alleged fraud, or limiting

Appellants’ monthly expenses.

      Finally, we need not address Appellants’ arguments concerning their later

bankruptcy filing because those arguments were not raised below and do not

appear meritorious in any case. Singleton v. Wulff, 428 U.S. 106, 120-21 (1976).

      AFFIRMED.




                                            3